Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the first, second, and third coupling members 54, 56, 58, the first, second, and third planar members 60, 62, 64, the first ends 60a, 62a, 64a, the corners 60c, 62c, 64c, the second ends 60b, 62b, 64b as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garcia (5,655,662).  Garcia discloses an enclosure (Figs. 1-3) which is inherently capable for ensuring the payload survives launch requirements and space environment, the enclosure comprising a plurality of interconnected walls (10, 11; Fig. 3), elongated edge connecting members (13, 8, 9), corner connecting members (4, 5), and flange members (2, 13, 14).  The elongated edge connecting members, corner connecting members, and flange members connect adjacent interconnected walls to define an internal compartment (Fig. 6) shaped and dimensioned for receiving an article to be transported.
As to claim 2, Garcia further discloses an internal support structure (Fig. 6) supporting the article as it sits within the enclosure.
As to claim 9, see Fig. 2.
As to claim 13, see Fig. 2.
Claim(s) 1, 7, 9, and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Porch et al. (3,966,285; hereinafter Porch'285).  Porch'285 discloses an enclosure (Fig. 1) which is inherently capable for ensuring the payload survives launch requirements and space environment, the enclosure comprising a plurality of interconnected walls (21, 22, 24, 26, 28, 30), elongated edge connecting members (34, 36, 48, 52), corner connecting members (74), and flange members (32, 38, 50, 54).  The elongated edge connecting members, corner connecting members, and flange members connect adjacent interconnected walls to define an internal compartment (Fig. 1) shaped and dimensioned for receiving an article to be transported.
As to claim 9, Porch'285 discloses each of the edge connecting members exhibits a generally V-shaped construction and includes a core section (58) from which first and second flange members extend (see details in Figs. 4 & 8).
As to claims 13-14, Porch'285 further discloses the corner connecting members includes a core section (Fig. 6) from which first, second, and third coupling members (76-78) extend.  The core section is composed of first, second, and third planar members connected at their respective first ends with a common central meeting point for the corners of the first, second, and third planar members as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 10-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia or Porch'285 in view of The Official Notice and/or Kleinhen (5,263,701).  
As to claim 3, Garcia or Porch'285 discloses the enclosure as above having most of the limitations of the claim except for the internal support structure comprises a center mounting panel.  The Official Notice is taken of an old and conventional practice of providing an enclosure comprising an internal support structure includes a center mounting panel for supporting contents within the enclosure.  Kleinhen, is cited by way of example only, shows an enclosure (20) comprising an internal support structure includes a center mounting panel (44; 46, 48; each of these panels is capable to support an article).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and/or Kleinhen to modify the enclosure of Garcia or Porch'285 so the enclosure is constructed with an internal support structure comprises a center mounting panel for supporting at least one article for better protecting the article.
As to claim 5, Kleinhen further shows the internal support structure (46, 48) includes a first slot support assembly positioned adjacent the first end (40; Fig. 2) and a second slot support assembly positioned adjacent the second end (42) of the enclosure.
As to claims 10-12, Garcia or Porch'285 discloses the core section of each of the edge connecting members comprises most of the limitations of the claims except for the respective second ends of the first and second planar members are connected by an arcuate member instead of a tubular 
As to claim 14, see Fig. 6 of Porch'285.
As to claim 15, Garcia or Porch'285 discloses the core section of each of the corner connecting members comprises most of the limitations of the claims except for the respective second ends of the first, second, and third planar members are connected by a spheroidal member instead of the corner connecting members of Garcia or Porch'285.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Garcia or Porch'285 so the enclosure is constructed with the respective second ends of the first, second, and third planar members of each of the corner connecting members are connected by a spheroidal member because the selection of the specific shape for the connection between the first, second, and third planar members such as the shape as claimed or as taught by Garcia or Porch'285 would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 17, Kleinhen further shows the first end wall (40) includes an opening.
As to claims 18-20, see the flange members of Garcia or Porch'285.
Allowable Subject Matter
Claims 4, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736